DETAILED ACTION
This office action is in response to amendment filed on 8/9/2022.
Claims 1, 9 and 12 are amended.
Claims 7 – 8, 10 – 11 and 14 – 20 are cancelled.
Claims 21 – 31 are added.
Claims 1 – 6, 9, 12, 13 and 21 – 31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 20170185511, hereinafter Chiu), in view of Karanasos et al (US 20180300174, hereinafter Karanasos), and further in view of Pusukuri et al (US 20150355700, hereinafter Pusukuri).

As per claim 1, Chiu discloses:  A method of controlling an operation of a multi-core system including a plurality of processor cores, the method comprising:  
determining a task execution delay times for each task among a plurality of tasks respectively assigned to the plurality of processor cores to generate a plurality of task execution delay times; (Chiu [0010]: “tracking a waiting time of a job pending processing on a local node of the in-memory processing system; periodically comparing the tracked waiting time of the job pending processing; and demoting a locality of the job pending processing in response to determining the waiting time of the job pending processing exceeds the average remote execution time of the in-memory processing system”.)
determining whether a delay has occurred in a first processor core among the processor cores based on the task execution delay times of the tasks assigned to the first processor core; (Chiu [0010]: “tracking a waiting time of a job pending processing on a local node of the in-memory processing system; periodically comparing the tracked waiting time of the job pending processing; and demoting a locality of the job pending processing in response to determining the waiting time of the job pending processing exceeds the average remote execution time of the in-memory processing system”.)
and increasing a power level of the first processor core when it is determined that the delay has occurred,

Chiu did not explicitly disclose:
determining a core execution delay time for each core among the plurality of processor cores from the tasks execution delay times determine for the corresponding processor core, to generate a plurality of core execution delay times;
and increasing a power level of the first processor core when it is determined that the delay has occurred,

However, Karanasos teaches:
determining a core execution delay time for each core among the plurality of processor cores from the tasks execution delay times determine for the corresponding processor core, to generate a plurality of core execution delay times; (Karanasos [0115] - [0116] and Algorithm 2: “Algorithm 2 outlines how each worker node may independently estimate the expected queuing delay that a new task will incur if it is placed in that node's queue. Queue wait time estimates are may then be periodically sent to an RM (in Yaq-c) or UM (in Yaq-d) to help with a determination of task placement. Effectively, the algorithm simulates CPU scheduling. It takes as input the remaining durations of the currently running tasks, and the durations of the queued tasks”.)
It would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teaching of Karanasos into that of Chiu in order to determine a core execution delay time for each core among the plurality of processor cores from the tasks execution delay times determine for the corresponding processor core, to generate a plurality of core execution delay times. Karanasos teaches calculating a work node queuing delay can help aiding the scheduling of the tasks, and thus the combination would enhance the overall appeals of all references.

Pusukuri teaches:
and increasing a power level of the first processor core when it is determined that the delay has occurred, (Pusukuri [0066]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Pusukuri into that of Chiu and Karanasos in order to increase a power level of the first processor core when it is determined that the delay has occurred. Chiu teaches demoting the locality of the job if a delay is monitored for load balancing purpose. Pusukuri has shown that the claimed limitation are merely commonly known and used load balancing method and thus applicant have merely claimed the combination of known parts of field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Chiu, Karanasos and Pusukuri further teach:
The method of claim 1, wherein the task execution delay time of a given task of the tasks assigned to a given processor core of the processor cores corresponds to a standby time while the given task is not executed by the given processor core after the given task is stored in a 15task queue of the given processor core. (Chiu [0079])

As per claim 3, Chiu, Karanasos and Pusukuri further teach:
The method of claim 2, wherein the task execution delay time of the given task corresponds to a start standby time from a time point when the given task is stored in the task queue to a start time point when the given processor core starts executing the given task. (Chiu [0079])

As per claim 4, Chiu, Karanasos and Pusukuri further teach:
The method of claim 2, wherein the task execution delay time of the given task corresponds to a sum of a start standby time from a time point when the given task is stored in the task queue to a start time point when the given processor core starts executing of the given 30Attorney Docket No. 8054S-1392 (CY7024US) task and a stall time while the given processor core stops executing the given task after the start time point. (Chiu [0079])

As per claim 5, Chiu, Karanasos and Pusukuri further teach:
The method of claim 1, wherein the core execution delay time of a given processor 5core of the processor cores corresponds to a sum of the task execution delay times associated with the given processor core. (Karanasos [0115] - [0116] and Algorithm 2.)

As per claim 6, Chiu, Karanasos and Pusukuri further teach:
The method of claim 1, wherein the core execution delay time of a given processor core of the processor cores corresponds to a maximum task execution delay time of the task 10execution delay times associated with the given processor core. (Karanasos [0115] - [0116] and Algorithm 2.)

As per claim 9, Chiu, Karanasos and Pusukuri further teach:
The method of claim 1, wherein increasing the power level of the first processor 5core comprises: increasing an operation frequency of the given processor core. (Pusukuri [0066])

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Karanasos and Pusukuri, and further in view of Ito et al (US 20120101973, hereinafter Ito).

As per claim 12, Chiu, Karanasos and Pusukuri did not teach:
The method of claim 11, wherein controlling the operation of the multi-core 10system further comprises: increasing a scheduling period of at least one of the different processor cores when it is determined that the task execution delay or the core execution delay has occurred for at least one of the different processor cores.
However, Ito teaches:
The method of claim 11, wherein controlling the operation of the multi-core 10system further comprises: increasing a scheduling period of at least one of the different processor cores when it is determined that the task execution delay or the core execution delay has occurred for at least one of the different processor cores. (Ito [0130])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ito into that of Park, Chiu and Ashok in order to increase a scheduling period of at least one of the different processor cores when it is determined that the task execution delay or the core execution delay has occurred for at least one of the different processor cores. Ito has shown that the claimed limitations are merely commonly known and used steps in migration and load balancing, thus applicant have merely claimed the combination of known parts of field to achieve predictable results and is therefore rejected under 35 USC 103.

15 As per claim 13, Chiu, Karanasos and Pusukuri further teach:
The method of claim 1, wherein controlling the operation of the multi-core system comprises: determining whether a task execution delay has occurred with respect to a given task of the tasks assigned to a given processor core of the processor cores or whether a core execution delay has occurred with respect to the given processor core, based on the task execution delay 20time of the given task and the core execution delay time of the given processor core; (Chiu [0010])

Chiu, Karanasos and Pusukuri did not teach:
and increasing a scheduling period of the given processor core when it is determined that the task execution delay has occurred for the given task or the core execution delay has occurred for the given processor core.  

However, Ito teaches:
and increasing a scheduling period of the given processor core when it is determined that the task execution delay has occurred for the given task or the core execution delay has occurred for the given processor core. (Ito [0130])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ito into that of Chiu, Karanasos and Pusukuri in order to increase a scheduling period of at least one of the different processor cores when it is determined that the task execution delay or the core execution delay has occurred for at least one of the different processor cores. Ito has shown that the claimed limitations are merely commonly known and used steps in migration and load balancing, thus applicant have merely claimed the combination of known parts of field to achieve predictable results and is therefore rejected under 35 USC 103.

Claim(s) 21 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Karanasos, and in view of Ashok et al (US 20160204923, hereinafter Ashok).

As per claim 21, Chiu discloses: A method of controlling an operation of a multi-core system including a plurality of processor cores, the method comprising: 
determining a task execution delay time for each task among a plurality of tasks respectively assigned to the plurality of processor cores, to generate a plurality of task execution delay times; (Chiu [0010]: “tracking a waiting time of a job pending processing on a local node of the in-memory processing system; periodically comparing the tracked waiting time of the job pending processing; and demoting a locality of the job pending processing in response to determining the waiting time of the job pending processing exceeds the average remote execution time of the in-memory processing system”.)
determining whether a delay has occurred in a first processor core among the processor cores based on the task execution delay times of the tasks assigned to the first processor core and the core execution delay time of the first processor core; (Chiu [0010]: “tracking a waiting time of a job pending processing on a local node of the in-memory processing system; periodically comparing the tracked waiting time of the job pending processing; and demoting a locality of the job pending processing in response to determining the waiting time of the job pending processing exceeds the average remote execution time of the in-memory processing system”.)

Chiu did not disclose:
determining a core execution delay time for each core among the plurality of processor cores from at least one of the tasks execution delay times determined for the corresponding processor core, to generate a plurality of core execution delay times;
and relocating a given task of the tasks assigned to the first processor core to a second other processor core among the processor cores when it is determined that the delay has occurred.  

However, Karanasos teaches:
determining a core execution delay time for each core among the plurality of processor cores from the tasks execution delay times determine for the corresponding processor core, to generate a plurality of core execution delay times; (Karanasos [0115] - [0116] and Algorithm 2: “Algorithm 2 outlines how each worker node may independently estimate the expected queuing delay that a new task will incur if it is placed in that node's queue. Queue wait time estimates are may then be periodically sent to an RM (in Yaq-c) or UM (in Yaq-d) to help with a determination of task placement. Effectively, the algorithm simulates CPU scheduling. It takes as input the remaining durations of the currently running tasks, and the durations of the queued tasks”.)
It would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teaching of Karanasos into that of Chiu in order to determine a core execution delay time for each core among the plurality of processor cores from the tasks execution delay times determine for the corresponding processor core, to generate a plurality of core execution delay times. Karanasos teaches calculating a work node queuing delay can help aiding the scheduling of the tasks, and thus the combination would enhance the overall appeals of all references.

Ashok teaches:
and relocating a given task of the tasks assigned to the first processor core to a second other processor core among the processor cores when it is determined that the delay has occurred. (Ashok [0007])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ashok into that of Chiu and Karanasos in order to relocate a given task of the tasks assigned to the first processor core to a second other processor core among the processor cores when it is determined that the delay has occurred. The claimed limitation is merely commonly known methods for balancing the load in a distributed system, thus applicant have merely claimed the combination of known parts of field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 22, Chiu, Karanasos and Ashok further teach:
The method of claim 21, wherein the relocating comprises: dividing the tasks assigned to the first processor core into an urgent task group and a normal task group based on latency requirement levels of the tasks; and Page 4 of 16App. No. 16/822,373PATENTReply to Office Action of 05/10/2022relocating one of the urgent task group and the normal task group to the second processor core. (Ashok [0007])

As per claim 23, Chiu, Karanasos and Ashok further teach:
The method of claim 20, wherein the task execution delay time of a given task of the tasks assigned to a given processor core of the processor cores corresponds to a standby time while the given task is not executed by the given processor core after the given task is stored in a task queue of the given processor core. (Chiu [0079])

As per claim 24, Chiu, Karanasos and Ashok further teach:
The method of claim 23, wherein the task execution delay time of the given task corresponds to a start standby time from a time point when the given task is stored in the task queue to a start time point when the given processor core starts executing the given task. (Chiu [0079])

As per claim 25, Chiu, Karanasos and Ashok further teach:
The method of claim 23, wherein the task execution delay time of the given task corresponds to a sum of a start standby time from a time point when the given task is stored in the task queue to a start time point when the given processor core starts executing of the given task and a stall time while the given processor core stops executing the given task after the start time point. (Chiu [0079])

As per claim 26, Chiu, Karanasos and Ashok further teach:
The method of claim 20, wherein the core execution delay time of a given processor core of the processor cores corresponds to a sum of the task execution delay times associated with the given processor core. (Karanasos [0115] - [0116] and Algorithm 2.)  

As per claim 27, Chiu, Karanasos and Ashok further teach:
The method of claim 20, wherein the core execution delay time of a given processor core of the processor cores corresponds to a maximum task execution delay time of the task execution delay times associated with the given processor core. (Karanasos [0115] - [0116] and Algorithm 2.)

Claim(s) 21 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Karanasos, and in view of Ito .

As per claim 21, Chiu discloses: A method of controlling an operation of a multi-core system including a plurality of processor cores, the method comprising: 
determining a task execution delay time for each task among a plurality of tasks respectively assigned to the plurality of processor cores, to generate a plurality of task execution delay times; (Chiu [0010]: “tracking a waiting time of a job pending processing on a local node of the in-memory processing system; periodically comparing the tracked waiting time of the job pending processing; and demoting a locality of the job pending processing in response to determining the waiting time of the job pending processing exceeds the average remote execution time of the in-memory processing system”.)
determining whether a delay has occurred in a first processor core among the processor cores based on the task execution delay times of the tasks assigned to the first processor core and the core execution delay time of the first processor core; (Chiu [0010]: “tracking a waiting time of a job pending processing on a local node of the in-memory processing system; periodically comparing the tracked waiting time of the job pending processing; and demoting a locality of the job pending processing in response to determining the waiting time of the job pending processing exceeds the average remote execution time of the in-memory processing system”.)

Chiu did not disclose:
determining a core execution delay time for each core among the plurality of processor cores from at least one of the tasks execution delay times determined for the corresponding processor core, to generate a plurality of core execution delay times;
and increasing a scheduling period of the first processor core when it is determined that the delay has occurred.  

However, Karanasos teaches:
determining a core execution delay time for each core among the plurality of processor cores from the tasks execution delay times determine for the corresponding processor core, to generate a plurality of core execution delay times; (Karanasos [0115] - [0116] and Algorithm 2: “Algorithm 2 outlines how each worker node may independently estimate the expected queuing delay that a new task will incur if it is placed in that node's queue. Queue wait time estimates are may then be periodically sent to an RM (in Yaq-c) or UM (in Yaq-d) to help with a determination of task placement. Effectively, the algorithm simulates CPU scheduling. It takes as input the remaining durations of the currently running tasks, and the durations of the queued tasks”.)
It would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teaching of Karanasos into that of Chiu in order to determine a core execution delay time for each core among the plurality of processor cores from the tasks execution delay times determine for the corresponding processor core, to generate a plurality of core execution delay times. Karanasos teaches calculating a work node queuing delay can help aiding the scheduling of the tasks, and thus the combination would enhance the overall appeals of all references.

Ito teaches
and increasing a scheduling period of the first processor core when it is determined that the delay has occurred. (Ito [0130])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ito into that of Chiu and Karanasos in order to increase a scheduling period of at least one of the different processor cores when it is determined that the task execution delay or the core execution delay has occurred for at least one of the different processor cores. Ito has shown that the claimed limitations are merely commonly known and used steps in migration and load balancing, thus applicant have merely claimed the combination of known parts of field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 29, Chiu, Karanasos and Ito further teach:
The method of claim 28, wherein the task execution delay time of a given task of the tasks assigned to a given processor core of the processor cores corresponds to a standby time while the given task is not executed by the given processor core after the given task is stored in a task queue of the given processor core. (Chiu [0079])


As per claim 30, Chiu, Karanasos and Ito further teach:
The method of claim 29, wherein the task execution delay time of the given task corresponds to a start standby time from a time point when the given task is stored in the task queue to a start time point when the given processor core starts executing the given task. (Chiu [0079])

As per claim 31, Chiu, Karanasos and Ito further teach:
The method of claim 30, wherein the task execution delay time of the given task corresponds to a sum of a start standby time from a time point when the given task is stored in the task queue to a start time point when the given processor core starts executing of the given task and a stall time while the given processor core stops executing the given task after the start time point. (Chiu [0079])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6, 9, 12, 13 and 21 – 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196